FILED
                              STATE OF WEST VIRGINIA                                     June 23, 2021
                                                                                    EDYTHE NASH GAISER, CLERK
                                                                                    SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                     OF WEST VIRGINIA




RYAN L. MEADOWS,
Claimant Below, Petitioner

vs.)   No. 20-0366 (BOR Appeal No. 2054600)
                   (Claim No. 2019002514)

UNITED COAL COMPANY, LLC,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner Ryan L. Meadows, by Counsel Reginald D. Henry, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). United Coal
Company, LLC, by Counsel Charity K. Lawrence, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on
August 21, 2018. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the
decision in its October 10, 2019, Order. The Order was affirmed by the Board of Review on April
14, 2020.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

       (b) In reviewing a decision of the board of review, the supreme court of appeals
       shall consider the record provided by the board and give deference to the board’s
       findings, reasoning and conclusions[.]



                                                 1
       (c) If the decision of the board represents an affirmation of a prior ruling by both
       the commission and the office of judges that was entered on the same issue in the
       same claim, the decision of the board may be reversed or modified by the Supreme
       Court of Appeals only if the decision is in clear violation of Constitutional or
       statutory provision, is clearly the result of erroneous conclusions of law, or is based
       upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo re-
       weighing of the evidentiary record. . . .

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. W. Va. Office Insurance Commission, 230 W.
Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions of law
arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of Ins.
Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Mr. Meadows, an electrician, alleges that he injured his lower back and right leg in the
course of his employment on July 27, 2018. Mr. Meadows has a long history of lower back and
extremity issues. On October 8, 2010, a lumbar MRI was performed due to severe low back pain
with right leg numbness. The MRI showed a left-sided disc herniation and disc degeneration at
L5-S1, disc degeneration at L4-5, and osteoarthritic vertebral body lipping with facet hyperostosis.

       Mr. Meadows was seen by Amy Brown, D.O., on November 16, 2010, for back pain. Mr.
Meadows had seen a neurosurgeon, who recommended surgery, but Mr. Meadows declined. Dr.
Brown diagnosed lumbar degenerative disc disease. On December 27, 2010, Mr. Meadows
reported increased back pain with bilateral leg numbness. A lumbar MRI was performed on
January 1, 2012, due to low back pain with left-sided radiculopathy. The MRI showed degenerative
disc and degenerative joint disease at L4-5 and L5-S1, as well as bilateral foraminal encroachment
at L5-S1. On February 18, 2013, Caleb Workman, D.O., saw Mr. Meadows for chronic low back
pain and diagnosed lumbar degenerative disc disease.

       In a March 20, 2013, treatment note, Chris Kincaid, M.D., noted that Mr. Meadows
complained of low back pain. Mr. Meadows reported a history of a herniated disc. Dr. Kincaid
diagnosed lumbar degenerative disc disease. On June 28, 2013, it was noted that Mr. Meadows
was seeing Dr. Patel, who recommended a disc fusion. Dr. Kincaid diagnosed herniated lumbar
disc and degenerative disc disease. On October 18, 2013, and April 14, 2015, Mr. Meadows
reported increased lower back pain. Straight leg raising was positive in April on the left but not
the right. Dr. Kincaid diagnosed left-sided lumbar radiculopathy, herniated lumbar disc, and
lumbar degenerative disc disease. On September 11, 2015, Dr. Kincaid noted that Mr. Meadows
had switched positions at work, which had helped his lower back pain. The diagnoses remained
the same.

         On October 1, 2015, a lumbar MRI was performed for low back pain that radiated to the
left hip and leg. The MRI showed worsening degenerative disc and facet disease, L2-3 disc bulge,
a central disc protrusion at L4-5, worsening mixed spondylitic L5-S1 disc protrusion, and
sacroiliac joint arthropathy.
                                             2
        Mr. Meadows returned to Dr. Kincaid on March 11, 2016. Dr. Kincaid noted that Mr.
Meadows continued to have low back pain and was being treated by himself, a pain clinic
specialist, and an orthopedist. On June 22, 2016, it was noted that Mr. Meadows was considering
lumbar spine surgery. On February 14, 2017, Mr. Meadows was seen for back pain. It was noted
that he was no longer being treated at the pain clinic. He was diagnosed with lumbar radiculopathy
and prolapsed lumbar intervertebral disc. Mr. Meadows reported worsening low back pain on
October 27, 2017, following an injury last July. On February 1, 2018, Mr. Meadows reported to
Dr. Kincaid that he had started falling at work two nights ago. The diagnosis was lumbar
radiculopathy.

        The Employees’ and Physicians’ Report of Injury was completed on July 27, 2018, and
indicates Mr. Meadows injured his lower back and right leg while removing a bucket jack on a
scoop. The physicians’ section was completed by Dr. Kincaid who diagnosed lumbar
radiculopathy, right leg pain, and lumbar intervertebral disc displacement. It was noted that the
injury aggravated a preexisting injury/disease. Two days later, Mr. Meadows sought treatment
from Beckley ARH Hospital and reported a work-related back injury. Mr. Meadows reported pain
in his right hip/leg/calf. A lumbar x-ray showed moderate degenerative disc disease at L4-5 and
L5-S1. Mr. Meadows was diagnosed with acute low back pain, back muscle spasms, and lumbar
disc degeneration.

         In a July 31, 2018, treatment note, Mr. Meadows reported to Dr. Kincaid that he was
changing a jack at work when he pulled his back and developed pain in his right leg and numbness
in his foot. It was noted that Mr. Meadows had a history of chronic back pain with herniated discs.
Dr. Kincaid diagnosed prolapsed lumbar disc, lumbosacral radiculopathy, and right lower limb
pain. Mr. Meadows was seen for a follow up on August 14, 2018, and September 27, 2018. He
reported ongoing low back pain with numbness and tingling in the second and third toes of his
right foot. The claims administrator rejected the claim on August 21, 2018, because it found no
evidence of a new injury.

       Prasadarao Mukkamala, M.D., performed a record review on October 29, 2018, in which
he opined that Mr. Meadows did not suffer a low back or lower extremity injury on July 27, 2017.
Mr. Meadows had experienced low back pain with radiculopathy since 2010, and pre-injury MRIs
showed degenerative disc disease with spondylosis. Dr. Mukkamala concluded that Mr. Meadows
sustained an aggravation of his preexisting lower back condition on July 27, 2018, not a discrete
new injury.

         Mr. Meadows testified in a February 28, 2019, deposition that on July 27, 2018, he
experienced pain in his low back and right leg while changing a bucket jack on a scoop. His pain
progressively worsened, and he reported the injury to his supervisor. He sought treatment two days
later. Mr. Meadows asserted that his pre-injury low back condition mainly caused problems on the
left side. Following the July 27, 2018, injury, the problems were mostly on the right. Mr. Meadows
could recall no prior diagnosis of a herniated disc and denied any prior physical therapy or
medication for his back. Mr. Meadows also denied changing job duties to accommodate his
preexisting, chronic back pain. Further, Mr. Meadows did not recall seeing a neurosurgeon in 2010

                                                3
or being told he should undergo back surgery. Mr. Meadows also did not recall seeing Dr. Kincaid
in 2017.

        The Office of Judges affirmed the claims administrator’s rejection of the claim in its
October 10, 2019, Order. It found that a preponderance of the evidence indicates Mr. Meadows
did not sustain a discrete new injury on July 27, 2018. All of the medical diagnoses, with the
exception of right leg pain, clearly predated the compensable injury. The Office of Judges found
ample evidence in the record that Mr. Meadows suffered from numerous low back issues prior to
July 27, 2018, including lumbar degenerative disc disease, herniated disc, and radiculopathy. The
diagnoses are supported by MRIs, particularly one done in 2015 which showed progressive lumbar
degenerative disc disease, an L2-3 disc bulge, an L4-5 disc protrusion/herniation, an L5-S1 disc
protrusion contacting the nerve root, and sacroiliac joint arthropathy. Further, Mr. Meadows was
treated for low back and lower radicular symptoms from 2010 through February of 2018. The
symptoms were severe enough that a neurosurgeon recommended surgery in 2010 and in 2013,
which Mr. Meadows declined.

        The Office of Judges noted that following the July 27, 2018, incident, Mr. Meadows was
diagnosed with acute low back pain and lumbar disc degeneration at Beckley ARH Hospital. The
Office of Judges determined that low back pain is a symptom, not a diagnosis, and therefore cannot
be held compensable. It also found that lumbar disc degeneration clearly preexisted the
compensable injury. The Office of Judges found that the only other physician to see Mr. Meadows
following the July 27, 2018, incident was Dr. Kincaid. His diagnoses were prolapsed lumbar disc,
lumbosacral radiculopathy, and right lower limb pain. The Office of Judges found that the
prolapsed disc clearly preexisted the compensable injury. It determined that there was no objective
evidence to support a diagnosis of lumbar radiculopathy in relation to the July 27, 2018, incident.
Neither Beckley ARH Hospital nor Dr. Kincaid found objective evidence of sensory or motor
abnormalities.

        Regarding right lower limb pain, the Office of Judges again noted that pain is a symptom,
not a diagnosis. Further, there is no evidence Mr. Meadows directly injured his right leg on July
27, 2018. The Office of Judges found that while Mr. Meadows’s preexisting pain was mainly left-
sided, there was still evidence that Mr. Meadows had right leg symptoms as well. It was noted in
December of 2010 that he had bilateral leg numbness and in April and September of 2015, Faber
testing produced right-sided back pain. Finally, the Office of Judges found that Dr. Mukkamala’s
opinion that Mr. Meadows did not suffer a low back or lower extremity injury on July 27, 2017,
was reliable. The Board of Review adopted the findings of fact and conclusions of law of the
Office of Judges and affirmed its Order on April 14, 2020.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Pursuant to West Virginia Code § 23-4-1, employees who
receive injuries in the course of and as a result of their covered employment are entitled to benefits.
For an injury to be compensable it must be a personal injury that was received in the course of
employment, and it must have resulted from that employment. Barnett v. State Workmen’s Comp.
Comm’r, 153 W. Va. 796, 172 S.E.2d 698 (1970). Gill v. City of Charleston, 236 W. Va. 737, 783
S.E.2d 857 (2016), provides that a noncompensable, preexisting condition is not compensable
                                                    4
merely because it was aggravated by a compensable injury. If such an aggravation results in a
discrete new injury, that new injury may be held compensable. The evidence clearly establishes
that Mr. Meadows suffered from preexisting lumbar disc disease, herniations, and bilateral leg
symptoms. Mr. Meadows has failed to establish that he sustained a discrete new injury on July 27,
2018. It appears that he merely sustained an aggravation of preexisting conditions. Therefore, the
decision of the Board of Review is affirmed.




                                                                                       Affirmed.
ISSUED: June 23, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                5